Citation Nr: 0527621	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
1973 to June 1973, and on active duty from February 1976 to 
June 1980.

This case came to the Board of Veterans' Appeals (Board) from 
a September 2001 RO decision that denied the veteran's claims 
for service connection for left knee and low back disorders.  
The veteran filed a notice of disagreement in February 2002.  
In September 2002, the RO issued a statement of the case.  
The following month, in October 2002, the veteran perfected 
his appeal.

During the course of this appeal, the veteran raised 
additional claims of entitlement to service connection for 
hypertension and for residuals of a cerebrovascular accident.  
The RO denied the veteran's claims in rating decisions dated 
in December 2001 and in June 2002.  The veteran subsequently 
filed a timely notice of disagreement with each of these 
decisions in October 2002.  In June 2005, the RO issued a 
statement of the case addressing these issues.  The following 
month, in July 2005, the veteran perfected his appeal.  

The issues of service connection for hypertension and for 
residuals of a cerebrovascular accident are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed to have a left 
knee disorder.

2.  The veteran is not currently diagnosed to have a low back 
disorder.


CONCLUSIONS OF LAW

1.  Claimed left knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Claimed low back disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The evidence reflects the veteran served on active duty for 
training from February 1973 to June 1973, and on active duty 
in the Army from February 1976 to June 1980.  A review of his 
service medical records revealed treatment for left knee 
pain, and for low back strain.  An October 1977 treatment 
report noted the veteran's history of injuring his left knee 
while playing high school football.  

In August 1998, the veteran filed a claim seeking service 
connection for left knee and low back disorders.  His most 
recent VA examination for joint was conducted in January 
2005.  The VA examiner noted that he had reviewed the 
veteran's claims folder in total, and the examination report 
included a summary of the veteran's relevant inservice 
treatment records.  The veteran reported that he injured his 
lumbosacral spine and left knee while in the National Guard 
in 1972.  He reported that he had received no treatment for 
this condition at that time.  Years later, he reported re-
injuring his low back and left knee while driving an Army 
truck which overturned.  The veteran reported current 
complaints of pain in his left knee at least twice yearly.  
There was no history of swelling, crepitation, instability or 
locking.  He also indicated that he does not take any 
prescription or over-the counter medications for his left 
knee.  

As for his back, the veteran reported constant pain in his 
lumbosacral spine, which remains well localized.  There has 
been no history of any radicular type pain or paresthesias in 
either lower extremity.  The report noted that the veteran 
spends 90 percent of his waking hours in a motorized scooter 
as a result of his right-sided hemiparesis, secondary to a 
cerebrovascular accident.  

Physical examination of the left knee revealed an old healed 
transverse laceration just superior to the patella, which the 
veteran indicated occurred while playing football in high 
school.  There was no evidence of any swelling, and no 
evidence of any tenderness over the joint spaces nor on 
patellar compression.  He had a full range of motion about 
the left knee, without pain, and there was no evidence of any 
quadriceps atrophy.  

As for his spine, it was straight, with normal posture.  
There was no evidence of any scoliosis, and no localized 
tenderness or muscle spasm at the lumbosacral spine.  Range 
of motion testing of the spine revealed forward flexion to 90 
degrees, and the remainder of the motions of his spine were 
noted to be within normal limits considering his obesity.  
All of his spinal motions were noted to be painless.  
Straight leg raising tests, and Patrick's test were both 
normal, as were his reflexes, and peripheral circulation.  
The report concluded with diagnoses of pain in the 
lumbosacral spine, with no objective findings; and pain in 
the left knee, with no objective findings to justify these 
complaints.  The VA examiner opined that, "[a]t the present 
time, there are no objective findings relative to this 
patient's lumbosacral spine and left knee to justify his 
subjective complaints.  In summary, there is no diagnosable 
condition relative to his lumbosacral spine and left knee.  
Therefore, his present complaints could not be due to any 
injury or condition he suffered while on active duty."

Although requested by the RO, the veteran has failed to 
identify any post service treatment for his claimed left knee 
disorder or his low back disorder.  Moreover, the veteran's 
most recent VA examination for joints, conducted in January 
2005, concluded that he had no diagnosable conditions 
relative to his lumbosacral spine or his left knee.  Thus, 
the Board finds that the veteran does not currently have a 
left knee disorder or a low back disorder.  

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current medically diagnosed left knee 
disorder or low back disorder, there is no basis for service 
connection.  As the preponderance of the evidence is against 
each of these claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's June 2001, December 2004 and June 2005 letters, the 
September 2001 RO decision, the September 2002 statement of 
the case (SOC), and the June 2005 supplemental SOC, advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
June 2005 letter specifically asked for any evidence in the 
veteran's possession that pertains to his claims.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.


REMAND

The veteran is seeking entitlement to service connection for 
hypertension and for residuals of a cerebrovascular accident.  
He attributes his post service cerebrovascular accident to 
his hypertension.  Based upon its review of the veteran's 
claims folder, the Board finds there is a further duty to 
assist the veteran with his claims herein.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Hypertension means high arterial blood pressure.  According 
to some medical authorities, the threshold for hypertension 
is a systolic pressure of 140 and a diastolic pressure of 90 
(140/90).  Dorland's Illustrated Medical Dictionary 801(28th 
ed. 1994).  A review of the veteran's service medical records 
does reveal  blood pressure readings of 154/90 in October 
1977, and 140/96 in June 1979.  The June 1979 treatment 
report noted a normal physical examination except for a 
slight increase in diastolic blood pressure.  No specific 
diagnosis of hypertension, however, was indicated.

A post service treatment report, dated in May 1997, noted the 
veteran's complaints of increased dyspnea when walking.  The 
report noted the veteran's history of hypertension, and 
indicated that he had stopped taking medications for this 
condition eight years earlier, (apparently in 1989).  In July 
1997, he was hospitalized after having a cerebrovascular 
accident.  He was discharged with diagnoses of status post 
cerebrovascular accident, right-sided hemiparesis and 
hypertension.  

Under the circumstances of this case, the Board believes that 
an additional attempt should be made, with the assistance of 
the veteran, to obtain any available records from the 1980's.  
Following this development, the Board believes a VA 
examination should be scheduled to ascertain the 
relationship, if any, between the veteran's inservice 
elevated blood pressure readings, and his current 
hypertension and cerebrovascular accident suffered in July 
1997.

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
hypertension since his discharge from 
service in June 1980.  The Board is 
particularly interested in treatment for 
hypertension received in the 1980s.  The 
RO should then obtain copies of the 
related medical records.  

2.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination(s) to determine the current 
existence and etiology of hypertension and 
residuals of a cerebrovascular accident.  
After a thorough review of the veteran's 
claims file, including his inservice and 
post service medical records, the 
examining physician should express an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hypertension is related to service, and 
the apparent elevated blood pressure 
levels noted therein.  The examiner should 
also express an opinion as to whether the 
veteran's cerebrovascular accident was 
caused or made worse by hypertension, and 
whether the current residuals of the 
cerebrovascular accident are made worse by 
hypertension.  

3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for hypertension and for residuals of a 
cerebrovascular accident.  If either 
claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


